Exhibit 10.1

Macrovision Corporation

2006 Company Incentive Plan for the Executive Officers of the Company

 

I. INTRODUCTION

 

  a. The Objective of the 2006 Company Incentive Plan for the Executive Officers
of the Company (the “Plan”) is to financially reward Executive Officers for
their contributions to the success and profitability of Macrovision Corporation.

 

  b. Participants: This plan applies solely to Executive Officers of Macrovision
Corporation and its subsidiaries.

 

  c. Effective Date: This Plan is effective for the fiscal year 2006, beginning
January 1, 2006 through December 31, 2006. This Plan is limited in time and
expires automatically on December 31, 2006. All benefits under this Plan are
voluntary benefits. Participation in this Plan during fiscal year 2006 does not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payment benefits.

 

  d. Changes in the Plan: Macrovision Corporation (the “Company”) presently has
no plans to change the Plan during the fiscal year. However, this plan is a
voluntary benefit provided by the Company and by virtue of the fact that bonuses
are not a contractual entitlement and are paid at the sole discretion of the
Company, the Company reserves the right to modify the Plan, in total or in part,
at any time. Any such change must be in writing and signed by the Compensation
Committee of the Board of Directors. The Compensation Committee of the Board of
Directors or Plan designers reserve the right to interpret the Plan document as
needed.

 

  e. Entire Agreement: This Plan is the entire agreement between the Company and
the employee regarding the subject matter of this Plan and supersedes all prior
bonus or commission incentive plans, whether with Macrovision or any subsidiary
or affiliate thereof, or any written or verbal representations regarding the
subject matter of this Plan.

 

II. ELIGIBILITY AND INCENTIVE PLAN ELEMENTS

 

  a. Eligibility: The participants are eligible for the incentive payout if they
meet the following requirements:

 

  •   Are not currently on a sales incentive or commission plan

 

  •   Are not currently on any other significant form of variable compensation
(such as a services bonus plan)

 

  •   Have a performance rating of Needs Development or above

 

  •   Do not have a performance rating of Unsatisfactory at the time of
calculation

 

  •   Not on a performance improvement plan at the time of calculation

AND



--------------------------------------------------------------------------------

The participant must be employed in an incentive-eligible position on or before
the first working day of the last fiscal quarter of fiscal year 2006 and must be
employed by the Company on the day the bonus is paid to be eligible for a 2006
incentive payment. Participants may expect to receive their 2006 incentive
payment on or about the end of February 2007. Participants in the Plan with less
than one year of service will be eligible for a prorated incentive amount. In no
event will any individual accrue any right or entitlement to any incentive under
this Plan unless that individual is employed by the Company on the day the bonus
is paid.

Any exception to the above must be approved in writing by the Compensation
Committee of the Board of Directors.

 

  b. The Annual Base Salary in effect at the end of the fiscal year represents
the basis for the incentive calculation.

 

  c. Incentive Target Percentage is a percentage level of base salary determined
by the employee’s position. These targets will be weighted by company and
individual performance, with a greater incentive percentage weighted toward
company performance the higher the position in the Company (for an example, see
Section II.i below).

 

Position

   Target     Company
Performance     Individual
Performance  

VP

   30 %   60 %   40 %

SVP/EVP

   40+ %   70 %   30 %

 

  d. Individual Performance Factor (“IPF”) is based upon the manager’s
evaluation of performance and contribution for the fiscal year. As a Factor to
the incentive target for the position, this factor can range from 0 to 150%.

 

  e. Macrovision Corporation Performance Factor is based upon the Company
achieving an established worldwide revenue target and a worldwide operating
profit target per the current Plan. When the Revenue and operating profit
percentages fall between the stated percentages on the matrix, the Performance
Factor will be determined using a straight-line interpolation approach. The
applicable targets for fiscal year 2006 can be amended at any time during the
fiscal year. If the Company exceeds 120% of Revenue and/or 140% of Operating
Profit, the bonus will be paid out incrementally at the same levels as in the
table below, provided however that the Company Performance factor may be
modified at the sole discretion of the Compensation Committee of the Board of
Directors for any reason, including in the event that such Company Performance
is due to an extraordinary or exceptional circumstance.

 

CONFIDENTIAL

2



--------------------------------------------------------------------------------

 

   120 %   .70     1.00     1.20     1.50     1.75     2.00   Revenue as a % of
Goal    115 %   .70     1.00     1.18     1.44     1.68     1.94      110 %  
.70     1.00     1.16     1.38     1.61     1.88      105 %   .70     1.00    
1.14     1.32     1.54     1.82      100 %   .65     1.00     1.12     1.26    
1.47     1.76      85 %   .50     0.90     1.10     1.20     1.40     1.70     
  85 %   100 %   110 %   120 %   130 %   140 %

Operating Profit as a % of Goal

 

  f. Transfers and Terminations: Any employee who is a participant in the Plan
and who transfers to a new position not governed by this Plan will be eligible
on a pro-rata basis for the applicable period and paid as defined by the Plan.
Employees who transfer into the Plan from another plan will be subject to
proration as well, and consequently will be eligible to receive an incentive
payment based on their participation in this Plan during fiscal year 2006
applying the Proration Factors referred to below. Payments from the Plan are
subject to reduction by advances, unearned commission advances, draws or
prorations and appropriate withholdings. Any exceptions to the Plan must be in
writing and approved by the Compensation Committee of the Board of Directors.

A participant must be employed as of the day the bonus is paid to be eligible
for the year-end incentive.

 

  g. Proration Factor accounts for the number of calendar days during the fiscal
year that the employee is in the incentive-eligible position. For example, the
proration factor for an employee who has been on the Plan the entire year will
be 1.00. For an employee who has been on the plan for 6 months, the factor will
be 0.50. Employees in the following situations will have a Proration Factor of
less than 1.00:

 

  •   Participants in the Plan who transferred to a new position not covered by
the Plan

 

  •   Employees who transferred from one incentive-eligible position to another
incentive-eligible position. Employees in this situation will have their
incentive prorated based on the length of time in each position.

 

  •   Employees who have been in the Plan less than 12 months (such as a new
hire)

 

  •   Employees who have been on a leave of absence of any length during the
fiscal year

 

  •   Employees working less than the full time standard work week will receive
an incentive prorated according to the following schedule:

 

Hours Worked

 

Incentive Eligibility

Less than full time > half time as defined by standard work week   Prorated
according to the average number of hours worked Less than half time of standard
work week   Not incentive eligible

 

CONFIDENTIAL

3



--------------------------------------------------------------------------------

Any modification to the above schedule must be approved by the next level
manager, the Chief Financial Officer and Human Resources in advance of the year
end close date.

 

III. PRACTICES AND PROCEDURES

 

  a. Procedure:

 

  •   A copy of the Plan will be made available to each participant.

 

  •   All incentive payments will be made after all required or elected
withholdings have been deducted.

 

  b. Governing Law: This Plan is governed by the law of California and the
parties hereby submit to the exclusive jurisdiction of the County of Santa
Clara, California courts.

 

CONFIDENTIAL

4